Citation Nr: 0111527	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died in June 1993, and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for DIC benefits under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

In a September 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1151; she did not appeal the RO determination.  Evidence 
received since the September 1998 decision by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.






CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for DIC benefits under 38 U.S.C.A. § 1151; and the 
September 1998 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1942 to 
October 1945.  His service medical records show he suffered a 
perforating shell fragment wound to the left thigh.  

Medical records dated in April 1993 from the VA Medical 
Center (VAMC) in Martinsburg, West Virginia show that the 
veteran was admitted on April 12, 1993 for chemotherapy for 
carcinoma of the palate.  A hospital summary notes that the 
veteran was last given chemotherapy for longstanding oral 
cancer in September 1992 and that he requested further 
chemotherapy after the disease had progressed in the right 
buccal area.  It was noted he had gradually become weaker and 
had occasional bleeding from a right jaw lesion.  On 
admission, he was "chronically ill-appearing."  (In a 
review of systems, it was noted he had increased pain and was 
ambulatory but increasingly weak.)  It was noted that at 
admission his appetite was extremely poor (on one record 
dated on April 12, 1993 the appellant stated the veteran was 
deteriorating more every day and was not eating) but that he 
was able to take adequate liquids.  He tolerated 
chemotherapy, with no nausea or vomiting, for four days.  An 
April 15, 1993 record indicates that his appetite was fair, 
that he was on a full liquid diet (he could not tolerate 
pureed or acidic foods), and that his weight had fluctuated 
from 160 pounds one year ago to 98 pounds in January 1993 to 
106 pounds currently.  He was discharged on April 17, 1993, 
and discharge records indicate that the veteran was 
ambulatory, his appetite remained poor (he could only manage 
full liquids), he slept well at night, and he was alert and 
oriented.  The veteran was instructed to return immediately 
should he have a fever, other signs of infection, severe 
nausea and vomiting, uncontrolled pain, or unusual bleeding 
(the appellant signed the discharge instructions).  At 
discharge, it was noted that the veteran was competent and 
able to make decisions for himself.  

Medical records from Rockingham Memorial Hospital show that 
on April 25, 1993 the veteran was admitted with progressive 
anorexia, weight loss, and weakness.  On admission, the 
appellant reported that the veteran had recently been 
discharged from the VAMC after chemotherapy and that at that 
time he had been ambulatory but had some difficulty in 
swallowing.  She reported that since his VAMC discharge he 
had been able to take only a few sips of liquid and a few 
teaspoons of cream of wheat, growing progressively weaker and 
apparently losing weight.  She stated he had become so 
enfeebled as to be bedridden, developing diffuse tremors and 
complaining of nausea.  It was noted that the veteran had 
diabetes mellitus of unknown length of time, and the 
appellant reported that the diabetes diagnosis was discounted 
by the VAMC.  It was noted in the Rockingham admission 
report, however, that the veteran was on Tolbutamide (for 
diabetes), discontinuing the medication on his own over a 
week ago.  After a physical examination was conducted on 
admission, the list of medical problems consisted of 
hyperglycemia, metabolic acidosis, acute renal insufficiency, 
hypercalcemia, left lower lobe pneumonia, hypokalemia, 
hyperbilirubinemia, leukopenia and thrombocytopenia, 
oropharyngeal carcinoma, chronic obstructive pulmonary 
disease, and history of cirrhosis.  The doctor noted the 
veteran was profoundly dehydrated and had uncontrolled 
diabetes mellitus.  He also noted the veteran and the 
appellant requested that the veteran to be transferred to the 
VA hospital as soon as he was stabilized (the doctor said he 
would try to be accommodating).  The veteran remained in 
Rockingham Memorial Hospital until his death on June 11, 
1993.

A June 1993 death summary from Rockingham Memorial Hospital 
indicates that after the veteran was admitted to the hospital 
in April 1993 his condition deteriorated.  Among other 
problems, he developed adult respiratory distress syndrome 
and had a cerebrovascular accident in late April 1993.  He 
continued to have progressive problems with his respiratory 
status in May 1993.  In early June 1993, his status was 
stable, but a day later his condition deteriorated severely 
and was refractory to medical assistance, and he died June 
11, 1993.  Final diagnoses listed on the hospital summary 
included uncontrolled diabetes mellitus, Type II, with 
ketoacidosis; polymicrobial aspiration pneumonitis; adult 
respiratory distress syndrome, secondary to polymicrobial 
aspiration pneumonitis; nadir (post chemotherapy), sepsis, 
and leukopenia; thrombocytopenia; hypophosphatemia; 
hypernatremia; and hypercalcemia.  Complications were listed 
as spontaneous left pneumothorax, and dominant hemisphere 
cerebrovascular accident.  Comorbid conditions were listed as 
squamous cell carcinoma of the oropharynx, Type II diabetes 
mellitus, chronic obstructive pulmonary disease, and 
inanition.  

The veteran's death certificate lists the immediate cause of 
death as adult respiratory distress syndrome (ARDS) (of three 
weeks duration), due to or as a consequence of aspiration 
pneumonia (of six weeks duration), due to or as a consequence 
of dominant hemisphere cerebrovascular accident (CVA) (of six 
weeks duration).  Listed as another significant condition 
contributing to death but not resulting in the underlying 
cause was squamous cell carcinoma.  

At the time of his death, the veteran was service-connected 
for residuals of a shell fragment wound of the left thigh 
(rated 30 percent disabling).  

In a June 1993 statement, the appellant advised the RO that 
the veteran died earlier that month.  In June 1993, the RO 
notified the appellant that she may be entitled to VA 
benefits and mailed her an application for DIC and death 
pension.  In September 1993, the RO received the appellant's 
application for non-service-connected death pension (she was 
notified later in September 1993 that her claim was denied).  

In April 1994, the RO received the appellant's VA Form 21-
534, Application for DIC or Death Pension by a Surviving 
Spouse.  In that application, she claimed that the veteran's 
cause of death was due to negligence on the part of the 
Martinsburg VAMC (i.e., a claim under 38 U.S.C.A. § 1151).  
In a separate statement, the appellant maintained that the 
veteran was too ill to have been released by the VAMC after 
his April 12-17, 1993 hospitalization.  She claimed the 
veteran's death may have been prevented if the VAMC had kept 
him and given him medical care.  She stated the veteran was 
seen on an outpatient basis at the VAMC in good condition on 
April 6, 1993.  She stated that after he was admitted on 
April 12, 1993 for chemotherapy he became so sick he could 
not eat or drink and was too weak to be discharged.  She 
stated that although the VAMC said the veteran was competent 
it would not allow him to sign his discharge papers (she said 
she had to sign).  She stated that after the veteran returned 
home he only took three drinks of water until April 25, 1993, 
when a rescue squad was called and he was taken to Rockingham 
Memorial Hospital where he remained until his death in June 
1993.  She stated that she attempted to have the veteran 
transferred back to the Martinsburg VAMC but that the VAMC 
refused to have him.  She claimed the VAMC told her it would 
cover some of the medical expenses incurred at the private 
hospital.   

In a June 1995 decision, the RO denied the appellant's claim 
for DIC benefits under 38 U.S.C.A. § 1151, on the basis that 
the evidence failed to establish that the veteran's death was 
the result of VA hospitalization, medical or surgical 
treatment, or examination.  In a July 1995 letter, the RO 
notified the appellant of the decision. 

In a letter received by the RO in December 1995, the 
appellant argued that the veteran did not die from disability 
resulting from hospitalization at the VA but rather that his 
premature death was caused by negligence on the part of VA 
during his hospitalization.  First, she related that during 
her visits to the veteran at the Martinsburg VAMC in April 
1993 the staff seemed unaware that the veteran was unable to 
swallow or eat without assistance due to his weakness and 
carcinoma (she said a tray of food and unopened liquid 
supplement was beside him).  She claimed the VAMC staff 
should have assisted the veteran in eating or else given him 
intravenous (IV) nutrients.  Second, the appellant disputed 
the VAMC notation that the veteran was ambulatory at the time 
of his release from the hospital.  She claimed that the 
veteran could actually walk with only considerable difficulty 
and that he was so weak that he nearly fell several times 
before he reached his bed at home.  Third, the appellant was 
troubled over an apparent faulty diagnosis regarding the 
veteran's diabetes.  She stated the veteran was once treated 
for diabetes at the VA for two years in the 1980s but claimed 
a new VA doctor took him off his insulin (she said the new 
doctor told the veteran he did not have diabetes after all).  
She stated that she was shocked to learn from the Rockingham 
Memorial Hospital, after the veteran's admission there in 
1993, that he still had diabetes.  Fourth, the appellant 
alleged there was a burdensome amount of bureaucracy involved 
in the veteran's care.  She stated the veteran's priority 
card did not afford him priority in getting readmitted to the 
VA hospital, as he requested, after he had been admitted to 
the Rockingham Memorial Hospital.  She also claimed that 
obtaining records of the veteran's treatment at VA was 
difficult and that some records, such as day-to-day feedings, 
did not seem to be kept.  

In a January 1996 response to the appellant' letter, the RO 
stated that it would reconsider her claim for death benefits 
as the result of negligence during the veteran's VAMC 
hospitalization if she would submit evidence it had not 
previously considered.  She was also informed that she would 
need to submit a notice of disagreement by July 7, 1996 if 
she wished to appeal the RO's previous decision.  

In a letter received by the RO in June 1996, the appellant 
reasserted that the "truth" regarding the negligent 
treatment and neglect of the veteran in his last days had not 
been heard.  She stated she was worn out by trying to appeal.  
She listed three doctors (who she considered "good") who 
treated the veteran at the VA hospital over the years.  She 
reiterated that the veteran had a priority card and requested 
to be transferred to the VA hospital after he was admitted to 
the local community hospital in April 1993.  

In a July 1996 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for DIC benefits under 38 U.S.C.A. § 1151.  In an August 1996 
letter, the RO notified the appellant of the decision.  She 
did not appeal.  

In April 1998, the RO received the appellant's application to 
reopen a claim for DIC benefits under 38 U.S.C.A. § 1151.  
She reasserted that the veteran's death was due to negligence 
on the part of the Martinsburg VAMC.  

In a statement received by the RO in May 1998, the appellant 
contended that the Martinsburg VAMC was negligent in 
releasing the veteran on April 17, 1993.  She reiterated that 
although the VAMC found the veteran was competent and 
ambulatory at discharge it would not allow him to sign the 
discharge papers.  She stated the veteran was released 
without his doctor present to approve of the release.  She 
reiterated the veteran only had three drinks of water from 
the time he was released until he was hospitalized at 
Rockingham Memorial Hospital under emergency conditions on 
April 25, 1993.  

In a June 1998 letter, the RO informed the appellant that she 
must submit new and material evidence to show that the 
veteran's death was a direct result of his hospitalization, 
medical or surgical treatment, or examination at the VAMC.  
She was informed of what constituted new and material 
evidence.  

In a September 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for DIC benefits under 38 U.S.C.A. § 1151.  In a September 
1998 letter, the RO notified the appellant of the decision.  
She did not appeal.  

In September 1999, the RO received the appellant's 
application to reopen a claim for DIC benefits under 
38 U.S.C.A. § 1151.  She stated she would furnish new and 
material evidence to support her claim at a personal hearing 
at the RO.  

At an October 1999 RO hearing before a hearing officer, the 
appellant testified that during the veteran's April 1993 VAMC 
stay he could not swallow food and drinking was difficult due 
to his oral cancer; that he was not assisted in feeding at 
the VAMC and there was no sign of an IV; that at discharge 
from the VAMC he could hardly walk and she had trouble 
assisting him into their house, where he fell into bed and 
did not move until he was later taken to the local hospital; 
that after admission to the local hospital they tried to have 
the veteran readmitted to the VAMC but the VAMC would not 
readmit him (she said she was not allowed to talk to a doctor 
and they were told they would have to wait because there were 
others on the priority list ahead of the veteran); that the 
veteran's condition did not improve after he was admitted to 
the Rockingham Memorial Hospital on April 25, 1993; that 
during the eight days in April 1993 between his 
hospitalizations at the VAMC and Rockingham she asked the 
veteran if he wanted to be readmitted to the VAMC and he 
shook his head and did not answer her (it was the veteran's 
brother who urged him to go to the hospital and the veteran 
was subsequently taken to Rockingham); that she believed the 
veteran would have responded better if he was readmitted to 
the VAMC (after he had been taken to Rockingham) because that 
was where he wanted to be treated; and that the Martinsburg 
VAMC did not directly cause the veteran's death but 
materially hastened his death due to prematurely discharging 
him and refusing to readmit him in April 1993.

At the hearing, the appellant submitted VA and private 
medical records dated from 1982 to June 1993.  Records dated 
from April to June 1993 from the VAMC and Rockingham Memorial 
Hospital are duplicates of records previously considered by 
the RO.  VA records dated from 1982 to September 1992 show 
treatment for diabetes and oral cancer, including 
chemotherapy for cancer in April 1992, July 1992, and 
September 1992.  A September 1992 hospital report notes that 
the veteran had had severe problems previously with 
chemotherapy and he was given lower than standard doses at 
that time.  It was also noted in part that on discharge in 
September 1992 the veteran was to continue taking his 
medication for diabetes.  

In an October 1999 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for DIC benefits under 38 U.S.C.A. § 1151.  

In a December 1999 statement, the appellant expressed her 
disagreement with the RO's decision.  She asserted that the 
VA and private medical records (from the Martinsburg VAMC, 
Rockingham Memorial Hospital, and the ambulance reports) in 
the file constituted new and material evidence to reopen her 
claim for DIC benefits under 38 U.S.C.A. § 1151 because they 
were not considered by the RO in rendering its previous 
decisions.  

In a January 2001 statement, the appellant's representative 
argued that all medical records dated from 1992 to 1993 from 
the Martinsburg VAMC had not been obtained for consideration 
of the claim.  The representative attached a copy of a 
lengthy list of types of medical records to be obtained for 
cases involving 38 U.S.C.A. § 1151 claims; numerous items on 
this list (such as immunization record, pulmonary function 
report, operative report, and EKG and EEG reports) are not 
pertinent to the appellant's claim.  

II.  Analysis

The appellant seeks to reopen a claim for DIC benefits under 
38 U.S.C.A. § 1151.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version and essentially 
requires that compensation or DIC under 38 U.S.C.A. § 1151 
may be paid only if additional disability or death is the 
result of fault on the part of the VA in providing treatment 
or by an event which was not reasonably foreseeable.  This 
revised law is effective with respect to claims filed on or 
after October 1, 1997.  The appellant's original claim for 
DIC under 38 U.S.C.A. § 1151 was filed in April 1994, before 
the law was revised, and was denied by RO decisions in June 
1995 and July 1996.  Her applications to reopen her claim for 
DIC under 38 U.S.C.A. § 1151 were filed in April 1998 and 
September 1999, after the law was revised, and were denied by 
RO decisions in September 1998 and October 1999, 
respectively.  Thus, the current version of the law applies 
in the instant case.  VAOPGCPREC 40-97.  

More specifically, the current version of the law provides, 
in pertinent part, that compensation or DIC shall be awarded 
for a qualifying additional disability or qualifying death of 
a veteran in the same manner as if the additional disability 
or death were service connected.  A disability or death is 
considered a qualifying additional disability or qualifying 
death under the law if it is not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability or 
death was: 1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000).

In the present case, a claim for DIC benefits under 
38 U.S.C.A. § 1151 (or application to reopen the claim) was 
previously denied by the RO in June 1995, July 1996, and 
September 1998.  The appellant did not perfect an appeal with 
regard to these decisions, and they are considered final, 
with the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  In this case, the last final 
disallowance was the September 1998 RO decision, which 
determined that new and material evidence had not been 
submitted to reopen the claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied reopening the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1151 in September 1998, it 
considered VA and private medical records dated from April 
1993 to June 1993, the veteran's death certificate, and the 
contentions of the appellant.  

VA medical records in April 1993 show the veteran was 
admitted for chemotherapy to treat oral cancer.  On 
admission, he was chronically ill-appearing and increasingly 
weak from progression of the cancer, and although he was not 
eating (his appetite was extremely poor) he could taking 
liquids.  He tolerated the chemotherapy and was discharged 
five day later in April 1993, ambulatory and with a poor 
appetite.  He was instructed to return to the VAMC in the 
event of further complications.  Medical records from 
Rockingham Memorial Hospital dated from April 1993 to June 
1993 show that eight days following his discharge from the 
VAMC the veteran was admitted to the private hospital with 
progressive anorexia, weight loss, and weakness.  An 
examination revealed a long list of medical problems, 
including profound dehydration and uncontrolled diabetes (it 
was noted that over a week previously the veteran had 
discontinued his medication for diabetes).  The doctor stated 
he would try to accommodate the veteran's request to be 
transferred to the VAMC.  However, the veteran developed many 
problems after his admission to Rockingham, to include ARDS, 
and he had a CVA.  The records show his respiratory condition 
continued to deteriorate until he died in the private 
hospital in June 1993.  On the veteran's death certificate, 
the cause of death was listed as ARDS, due to or as a 
consequence of aspiration pneumonia, due to or as a 
consequence of CVA.  Squamous cell carcinoma was also listed 
as another significant condition contributing to death but 
not resulting in the underlying cause.  The appellant 
contended in several statements that the veteran's death was 
due to premature discharge from the VAMC in April 1993.  She 
maintained that the VAMC should have assisted him in feeding 
during his hospital stay and that he was too weak to have 
been discharged from the VAMC.  She also claimed that the 
VAMC improperly refused to readmit the veteran after he was 
hospitalized at Rockingham Memorial Hospital during April-
June 1993.  

Evidence received since the September 1998 RO decision 
includes medical records from the VAMC and Rockingham 
Memorial Hospital dated from April to June 1993, VA medical 
records dated from 1982 to 1992, and the appellant's written 
statements and testimony at a hearing in October 1999.  

The recently submitted copies of medical records from the 
VAMC and Rockingham Memorial Hospital dated from April to 
June 1993 are not new evidence because they contain 
information which is duplicative of that previously 
considered.  38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 
Vet. App. 321 (1999).  

The recently submitted VA medical records dated from 1982 to 
1992 are not material evidence because they contain 
information which is not pertinent to the appellant's claim 
that negligence during the veteran's April 1993 VAMC 
admission (or alleged later improper refusal to readmit him 
to the VAMC) led to his death.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The appellant's recently submitted written contentions and 
hearing testimony are not new evidence because they are 
merely reduntant or cumulative of assertions which were 
previously considered by the RO.  38 C.F.R. § 3.156; Vargas-
Gonzalez, supra.  Moreover, as a layman, the appellant has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition (such as the veteran's cause of death).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It follows, 
that her recent lay assertions on such matters are not 
material evidence.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the September 1998 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for DIC benefits under 
38 U.S.C.A. § 1151.  Thus, the claim has not been reopened, 
and the September 1998 RO decision remains final.










ORDER

The application to reopen a claim for DIC benefits under 
38 U.S.C.A. § 1151 is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

